Order entered April 25, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00489-CV

                             IN RE LESTER SMITH, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F-1359889

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE